                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF INDIANA
                                    HAMMOND DIVISION

 ERIC ZERMENO,

                          Plaintiff,

                          v.                                 CAUSE NO.: 2:19-CV-312-TLS-JEM

 STEVE EASTERBROOK,

                          Defendant.

                                        OPINION AND ORDER

        Eric Zermeno, without counsel, filed a Complaint seeking three billion dollars from Steve

Easterbrook, Chief Executive Officer of McDonald’s. Zermeno alleges that since 1986,

McDonald’s embarrasses their employees causing them to “pour out hatred [and] jealousy”

[because they] could not reach my level of education . . . .” ECF 1 at 2. He alleges both

employees and managers disrespect him and “nothing would stop them from [giving] me a bad

vibe.” Id.1

        Zermeno seeks leave to proceed in forma pauperis. However, pursuant to 28 U.S.C. §

1915(e)(2)(B)(i), “the court shall dismiss the case at any time if the court determines that . . . the

action . . . is frivolous. . . .” Such is the case here as the facts alleged are “clearly baseless.” See

Denton v. Hernandez, 504 U.S. 25, 31–33 (1992) (quoting Neitzke v. Williams, 490 U.S. 319

(1989)); Gladney v. Pendleton Corr. Facility, 302 F.3d 773, 774 (7th Cir. 2002); Lee v. Clinton,

209 F.3d 1025 (7th Cir. 2000). Therefore, this case will be dismissed. Although a plaintiff is



           1 The Court takes judicial notice that Mr. Zermeno has filed eight other lawsuits in the last month

in the United States District Court for the Northern District of Indiana, two of which are pending before
the Undersigned: 2:19-CV-269-JVB-JPK, Zermeno v. Jordan, et al.; 2:19-CV-281-TLS-JPK, Zermeno v. Watson,
et al.; 2:19-CV-299-TLS-JEM, Zermeno v. Hakett, et al.; 2:19-CV-302-JVB-JPK, Zermeno v. Saikawa, et al.; 2:19-
CV-306-JVB-JPK, Zermeno v. France; 2:19-CV-307-JVB-APR, Zermeno v. Silver; 2:19-CV-308-PPS-JPK,
Zermeno v. Carter; and 2:19-CV-316-JTM-JPK, Zermeno v. Ewing, et al.
normally given the opportunity to file an amended complaint when a case is dismissed sua

sponte, see Luevano v. Wal-Mart Stores, Inc., 722 F.3d 1014, 1027 (7th Cir. 2013), that is

unnecessary where the amendment would be futile, see Holland v. City of Gary, 503 F. App’x

476, 477–78 (7th Cir. 2013) (citing Neitzke, 490 U.S. at 329-30).

       For these reasons, the Court:

       (1) DENIES the in forma pauperis motion [ECF No. 2];

       (2) DISMISSES this case as frivolous pursuant to 28 U.S.C. § 1915(e)(2)(B)(i); and

       (3) CAUTIONS Eric Zermeno that, if he files another frivolous lawsuit, he may be fined,

sanctioned, or restricted.

       SO ORDERED on August 23, 2019.


                                             s/ Theresa L. Springmann
                                             CHIEF JUDGE THERESA L. SPRINGMANN
                                             UNITED STATES DISTRICT COURT




                                                2
